                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF IOWA
                                 CEDAR RAPIDS DIVISION

  Bret Brecke and Joe Ockenfels, in their
  capacity as the Trustees for the
  U.A. Local 125 Health and Welfare Fund,
  the U.A. Local 125 Retirement Savings Plan
  and the U.A. Local 125 Vacation Fund,
  Randy Staab and Jim Germaine, in their
  capacity as the Trustees for the Local
  Union No. 125 JATC Fund, and each of their
  successors, the United Association of
  Journeyman and Steamfitters Local 125,             Case No.1:19-cv-00068 LRR-KEM
  and Cedar Rapids Iowa City Mechanical
  Contracting Industry Development Fund,
                                                      MEMORANDUM IN OPPOSITION TO
                                                      DEFENDANT’S MOTION FOR LEAVE
                                                              TO FILE A THIRD-PARTY
                     Plaintiffs,                                         COMPLAINT

  vs.

  Ryan & Associates, Inc.,

                    Defendant.



           The Employee Retirement Income Security Act of 1974 (ERISA) Section 515 protects

multiemployer benefit plans, such as the Plaintiffs, from protracted and costly litigation to collect

amounts due to the plans. Defendant Ryan & Associates is desperate to create a distraction from

the simple fact that it owes the Plaintiffs in excess of $4,000,000 arising out of Ryan’s breach of

the Collective Bargaining Agreements. To distract the Court from the simple issue of its breach,

Ryan first seeks to amend its answer to plead additional defenses and then it also seeks to drag

two wholly unrelated employee benefit plans into this litigation without articulating a

recognizable cause of action. ERISA Section 515 requires that both motions be denied. The

Plaintiffs’ claims should proceed without any further distractions.




43258837
        Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 1 of 8
                                     PROCEDURAL HISTORY

           Plaintiffs filed the Summons and Complaint in this matter on June 26, 2019 (Docket # 1

and 2). The Defendant filed its Answer to the Complaint on July 19, 2019. (Docket # 7). The

Court conducted a Scheduling Conference on September 25, 2019 and issued a Scheduling

Order. (Docket # 13). Per that Scheduling Order, the deadline to amend the pleadings and to

add new parties was November 22, 2019. On November 20, 2019, Plaintiffs filed and served an

Amended Complaint. (Docket # 18). Defendant filed an Answer to the Amended Complaint on

December 4, 2019. (Docket # 19).

           On March 5, 2020, Defendant filed two motions, one seeking to amend its answer and

affirmative defenses and another seeking to file a third-party complaint against wholly separate

entities, unrelated to this litigation. This Memorandum addresses the motion for leave to file a

third-party complaint. As more fully set forth below, the proposed third-party’s liability does not

depend upon Ryan’s liability to the Plaintiffs and therefore the motion does not meet the

requirements of Fed.R.Civ.P. 14. Furthermore, the third-party complaint attempts to raise an

improper defense to the Plaintiffs’ claims and it will unduly delay the current litigation, causing

harm to the Plaintiffs. In addition, the motion is not timely. For the reasons set forth below,

Defendant’s motion should be denied.

                                     FACTUAL BACKGROUND

           The Plaintiffs are trustees of four separate employee benefit plans, the Union and the

Industry Fund. Amended Complaint, ¶ 1-7. (Docket # 18). The Defendant is an employer,

signatory to two Collective Bargaining Agreements requiring the submission of certain amounts

as defined in the Collective Bargaining Agreements, for payment of benefits and dues. Amended

Complaint, ¶ 12-15 (Docket #18). In the Complaint, the Plaintiffs sought to compel the




43258837                             2
       Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 2 of 8
Defendant to submit records to complete an audit to determine its compliance with the terms of

the Collective Bargaining Agreements. Complaint, ¶ 15-22. (Docket #1).

           After the filing of the Complaint, Defendant produced records for completion of the audit

for the period of January 2014 through June 2019. With the Amended Complaint, Plaintiffs

added additional parties to whom amounts were due per the same Collective Bargaining

Agreements and included the amount due per the audit. Amended Complaint, ¶ 4, 6-7, 30.

(Docket #18). The amount alleged due for unpaid contributions to the four employee benefit

plans is $2,675,910.16. Amended Complaint, ¶ 30. (Docket #19). Defendant admits that is

subject to the Collective Bargaining Agreements as referenced in the Amended Complaint at

paragraphs 12 and 13. Amended Answer, ¶ 12-13. (Docket #19).

           Defendant filed a motion on March 5, 2020 seeking leave to file a Third-Party Complaint.

(Docket #21). The proposed Third-Party Complaint is against the trustees of two employee

benefit plans, Plumbers and Pipefitters Local 25 Welfare Fund and Plumbers and Pipefitters

Local No. 25 Pension Fund, which are wholly unrelated to Plaintiffs. Defendant also filed on

March 5, 2020 a motion for leave to amend its answer and affirmative defenses. (Docket # 20).

Plaintiffs have responded to that motion separately and incorporate the facts and arguments set

forth in their Memorandum in Opposition.

           Ryan’s proposed Third-Party Complaint focuses solely on the terms of the Reciprocity

Agreements. Third-Party Complaint, ¶8-16. (Docket 21-2). Most of the allegations regarding

the terms of the Reciprocity Agreements are false and do not reflect the terms of the Agreements.

See Affidavit of Shelley VanDraska, Exhibits A and B. (Docket #22-1). Regardless of the

accuracy of the allegations, the proposed Third-Party Complaint hinges its claim against the

Local 25 Funds on the single allegation:




43258837                             3
       Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 3 of 8
                  15. To the extent Ryan is liable to the Local 125 Funds for any health and welfare
           or pension contributions it made directly to Local 25 funds for travelers whose home fund
           is Local 25, Ryan is entitled to equitable restitution or equitable refund from Local 25 for
           all amounts it is ordered to pay to Local 125 under the reciprocity agreements.

                   16. To the extent the Court finds Ryan mistakenly paid or overpaid the Local 25
           Funds contributions which must be transferred or is owed to the Local 125 Funds, in
           whole or in part, Ryan is entitled to equitable restitution or refund from Local 25 Funds
           in the amounts ordered as due to the Local 125 Funds, including interest and any other
           equitable damages.

Third-Party Complaint, ¶15-16.

                                               Argument

           The Defendant moves this court pursuant to Fed.R.Civ.P. 14 for leave of the Court to file

and serve the draft Third-Party Complaint. Rule 14(a) provides that a defendant may only bring a

third-party into the litigation “who is or may be liable to it for all or part of the claim against it.”

Fed.R.Civ.P. 14(a). The motion must be denied because Ryan has failed to articulate a theory

under which the Local 25 plans are liable to it for the Plaintiffs’ claims against Ryan.

    I.        The proposed Third-Party Defendant’s Liability is Not Based Upon Ryan’s
              Liability to the Plaintiffs and Therefore the Motion Must Be Denied.


           Ryan asserts it has a claim against two other non-related employee benefit plans on a

theory of unjust enrichment and seeks a finding that the non-related plans are liable to Ryan for

the amounts that the Court finds Ryan is liable to the Plaintiffs. The standard for allowing a

defendant leave to file a third-party complaint is met only if the defendant establishes that the

third-person’s liability on the claim the defendant seeks to assert is dependent upon the outcome

of the main claim. Mattes v. ABC Plastics, Inc., 323 F.3d 695, 698 (8th Cir. 2003).

           The main claim in this litigation is that Ryan breached the Collective Bargaining

Agreement by failing to pay all amounts due to the Plaintiffs, the Local 125 Fringe Benefit

Funds, the Union and the Industry Fund. Ryan admits that the Third-Party Complaint only



43258837                               4
         Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 4 of 8
relates to two of the six Plaintiffs and is limited to the Health and Welfare and Retirement

Savings Funds.

           Ryan’s liability to the Plaintiffs is dependent solely upon the Collective Bargaining

Agreements and the agreements and declarations of trust. Amended Complaint, ¶ 12-18.

(Docket # 18). Ryan bases its entire claim against Local 25 on the Reciprocity Agreements.

Ryan claims that “Ryan is entitled to equitable restitution or equitable refund from Local 25 for

all amounts it is ordered to pay to Local 125 under the reciprocity agreements.” Defendant’s

Third-Party Complaint, ¶ 15. (Docket # 21-2). But Ryan is not a party to the reciprocity

agreements and such agreements have no bearing on Ryan’s liability to Plaintiffs. At no point in

the current litigation will there be any declaration regarding Ryan’s liability under any

reciprocity agreement. Ryan is liable to the Plaintiffs based upon the Collective Bargaining

Agreements and the agreements and declarations of trust. This Court will find that Ryan has

failed to pay significant amounts to all of the Plaintiffs and no part of that finding could

reference or rely upon any reciprocity agreement because such agreements do not relate to

Ryan’s obligation to contribute to the Plaintiffs.

    II.       The proposed Third-Party Complaint Fails to Allege a Cause of Action and the
              Motion Must be Denied.


           The proposed Third-Party Complaint fails to allege a viable cause of action. An

employee benefit plan may not allow any plan asset to be paid to a contributing employer, unless

certain conditions are met. 26 U.S.C. § 401(a)(2); see also 29 U.S.C. § 1103(c). The conditions

for a return of a contribution to an employer are set forth in the regulations. See 26 CFR

§1.401(a)(2)-1(b)(1). No part of the proposed Third-Party Complaint even alleges any of these




43258837                                5
          Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 5 of 8
requirements. As a threshold, Ryan fails to even allege that it made payments to Local 25 under

a mistake of fact or law.

           Furthermore, the determination of the amount which may be returned pursuant to the

regulations is completely separate and distinct from any aspect of the current litigation between

the Plaintiffs and Ryan. See 26 CFR §1.401(a)(2)-1(b)(2)(ii). The courts analyze claims for a

return of contributions using a number of factors: 1) are unauthorized contributions the sort of

mistaken payments that equity demands be refunded; (2) has the employer delayed bringing this

action for so long that laches, or some other equitable defense, bars recovery; (3) has the

employer, by continuing the payments for years without apparent question, somehow ratified

past payments; and (4) can the employer demonstrate that the party from whom it seeks payment

would be unjustly enriched if recovery were denied. Greater St. Louis Construction Laborers

Welfare Fund v. Park-Mark, Inc., 700 F3d 1130, 1135-36 (8th Cir. 2012). In the Park-Mark

decision, even though overpayments were made, the Court held that the employer had failed to

demonstrate that the plans’ retention of the payments was inequitable. Id. at 1136. For example,

the mistaken payments had benefited Park-Mark’s employees through health coverage. Id. No

facts or evidence relating in any manner to this required analysis as to whether Ryan’s

employees benefit through health coverage under Local 25, will be brought out in the Plaintiffs’

claims against Ryan. And the detailed analysis of whether some amount of the payments should

be returned will be time-consuming and costly. There is no efficiency in combining these claims

with the Plaintiffs’ claims against Ryan.

    III.      The Third-Party Complaint Will Unduly Complicate this Litigation.

           Finally, allowing this Third-Party Complaint will in circumvent the law which has

developed regarding ERISA Section 515. As is set forth in greater detail in Plaintiffs’




43258837                             6
       Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 6 of 8
Memorandum in Opposition to Defendant’s Motion for Leave to Amend the Answer and

Affirmative Defenses, courts have consistently recognized only two defenses to an ERISA

Section 515 collection action: that the . . . contributions are themselves illegal or that the

collective bargaining agreement is void.” Central States vs. Independent Fruit & Produce, Co.,

919 F.2d. 1343, 1349 (8th Cir. 1990). The reason is that the purpose behind ERISA Section 515

is to simplify actions to collect delinquent contributions and to avoid costly litigation. Central

States, Southeast & Southwest Areas Pension Fund v. Gerber Truck Serv., 870 F.2d 1148, 1152

(7th Cir.1989).

           Allowing Ryan to litigate a claim against Local 25 plans will unnecessarily complicate

the current litigation, without any benefit of efficiency. Even if Ryan could articulate a cause of

action under a theory of mistaken contributions, the factual basis for the claim is wholly

unrelated to the Plaintiffs’ claims against Ryan. Discovery in this matter has nearly been

completed, with only eight weeks remaining before the close of discovery. The amount that

Ryan owes the Fund includes claims for multiple entities, which Ryan admits have nothing to do

with any reciprocity agreement. The amounts also include additional damages such as interest

and liquidated damages, which have nothing to do with any claim Ryan might be able to

articulate against the Local 25 plans.


           Defendant’s Motion for Leave to File a Third-Party Complaint should be denied. The

proposed third-party defendants’ liability to Ryan is not dependent upon Ryan’s liability to the

Plaintiffs. The proposed Third-Party Complaint completely fails to state a cause of action. The

motion is not timely and will cause undue prejudice to the Plaintiffs. Finally, Defendant will not

be precluded from pursuing Local 25 after the conclusion of this matter. For the reasons set forth

above, Plaintiffs request that the Court deny Defendant’s motion.



43258837                             7
       Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 7 of 8
Respectfully submitted,

Dated: March 19, 2020

                                    /s/ Pamela H. Nissen_____________________
                                    Pamela H. Nissen, AT0014255
                                    Reinhart Boerner Van Deuren s.c.
                                    80 South 8th Street, Suite 900
                                    Minneapolis, MN 55402
                                    Telephone: (612) 225-4030
                                    Fax: (414) 298-8097
                                    Email: pnissen@reinhartlaw.com


                                    ATTORNEYS FOR PLAINTIFFS




43258837                             8
       Case 1:19-cv-00068-LRR-KEM Document 23 Filed 03/19/20 Page 8 of 8
